Citation Nr: 0203461
Decision Date: 04/16/02	Archive Date: 05/09/02

Citation Nr: 0203461	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  95-19 478	)	DATE APR 16, 2002
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from December 1965 to January 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from a June 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for the cause of the 
veteran's death.  The appellant, the veteran's surviving 
spouse, perfected an appeal of that decision.

In an August 1991 rating decision the RO denied entitlement 
to service connection for the cause of the veteran's death, 
as a result of a claim for burial benefits submitted by the 
veteran's mother.  The RO also denied entitlement to service 
connection for the cause of death in March 1994, following a 
claim for Dependency and Indemnity Compensation (DIC) 
benefits filed on behalf of the veteran's dependent child.  
The appellant was not, however, a party to the August 1991 or 
March 1994 decisions, nor was she notified of the decisions.  
The prior denials of service connection, therefore, have no 
preclusive effect regarding the appellant's claim.  
38 U.S.C.A. § 5104 (West 1991); Best v. Brown, 10 Vet. App. 
322 (1997) (a decision does not become final unless the 
appellant is notified of the decision); 38 C.F.R. § 3.103(a).

This case was previously before the Board in March 1999, at 
which time the Board decided the issue on appeal.  In August 
1999 the Vice-Chairman of the Board, on direction of the 
Chairman, ordered reconsideration of the March 1999 decision.  
The appellant apparently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in a January 2001 order the Court dismissed the appeal 
for lack of jurisdiction.

On reconsideration, in a July 2000 decision the undersigned 
panel denied entitlement to service connection for the cause 
of the veteran's death as due to tobacco use, and remanded to 
the RO for additional development the issue of the veteran's 
death being secondary to alcohol abuse.  The requested 
development has been completed and the case returned to the 
Board for further consideration of the appellant's appeal.

The Board notes that in February 2000 the RO denied 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 
because the appellant had not submitted evidence showing that 
the veteran should have been continuously rated as 
100 percent disabled for the 10 years preceding his death.  
Although the RO included that issue as being in appellate 
status in the August 2001 supplemental statement of the case, 
the Board finds that the issue is not within its jurisdiction 
because the appellant did not express disagreement with the 
February 2000 determination.  38 U.S.C.A. § 7105; Rowell v. 
Principi, 4 Vet. App. 9, 14 (1993); 38 C.F.R. § 20.200.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim, obtained all relevant evidence 
designated by the appellant, and obtained medical opinions in 
order to assist her in substantiating her claim for VA 
benefits.

2.  The veteran died in May 1991 due to adenocarcinoma of the 
esophagus.

3.  Adenocarcinoma of the esophagus, which was initially 
diagnosed in December 1990, was not shown in service and is 
not shown to be related to an in-service disease or injury, 
or a service-connected disorder.

4.  At the time of the veteran's death service connection had 
been granted for post-traumatic stress disorder (PTSD), rated 
as 50 percent disabling, and a fungus infection of the great 
and second toes, bilateral, rated as non-compensable.

5.  PTSD or a fungus infection of the feet did not cause or 
substantially and materially contribute to cause the 
veteran's death.


CONCLUSION OF LAW

The veteran's death was not due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 1991 
and Supp. 2001), as amended by The Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107-103, § 201, 
115 Stat. 976 (2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings related to a relevant 
disability.  His personnel records indicate that he served in 
Vietnam from June 1966 to February 1968 in the Infantry as a 
fire crewman, and that he received the Combat Infantryman 
Badge.

A May 1979 VA hospital summary discloses that the veteran had 
a history of chronic alcohol abuse for approximately 
30 years, having started drinking at the age of five years, 
which had gotten worse in the previous 20 years.  He drank 
daily, his longest period of sobriety having been for six 
months, and he had previously been treated for alcohol abuse.  
He was admitted to the VA medical center (MC) for the 
treatment of alcohol abuse in April 1979, but was intoxicated 
when he returned from a temporary absence and was given an 
irregular discharge from the program.  

The veteran was re-admitted to the program later in May 1979.  
He then reported feeling extremely depressed, and having 
nightmares about a Vietcong soldier that he had decapitated 
in Vietnam.  He stated that his symptoms began approximately 
nine months prior to the hospitalization, when his alcohol 
intake significantly increased.  He lost his employment, and 
lost his driver's license due to citations for driving under 
the influence of alcohol.  He had been jailed for being 
violent and assaultive while intoxicated following his 
irregular discharge earlier in May.  He reported drinking 
steadily since the age of five years, and drinking heavily 
since the age of 13.  After service he had been able to 
maintain employment until his decompensation nine months 
previously.

The veteran reported being depressed when initially 
hospitalized, but signs of depression were not confirmed 
during the hospitalization.  He told the staff that his 
suicide attempt when jailed, which had resulted in his 
subsequent admission to the hospital, had been feigned so 
that he could get out of jail.  He asked for assistance with 
his alcohol problem, and the nightmares of a decapitated 
head.  The treating physician found that the veteran had 
these nightmares only when drinking heavily, which was 
confirmed by his behavior on the ward.  The veteran did not 
involve himself in the treatment program, and was not 
motivated for treatment.  He was discharged in June 1979 with 
a diagnosis of chronic, habitual alcohol abuse.

When admitted for detoxification again in August 1979 the 
treating physician noted that the veteran had feigned a 
suicide in the past in order to get re-admitted to the VAMC.  
He was discharged after three days of detoxification with a 
prescription for Antabuse.

An undated report from the Colorado Veterans Assistance 
Center indicates that the veteran had contacted that facility 
for assistance with his alcohol problem, and that information 
he gave indicated that combat stress was a "precipitating 
factor" in his alcohol abuse.  The report further discloses 
that, by history, the veteran seemed to exhibit the symptoms 
of "delayed stress."

During a November 1979 hospitalization the veteran described 
his treatment in April and May 1979 as being for alcoholism 
and depression.  When hospitalized in November 1979 he 
reported consuming half a pint of ethanol per day for the 
previous ten years.  He had then been "dry" for six months, 
and was taking Antabuse.  He underwent an Agent Orange 
examination during the November 1979 hospitalization, which 
did not result in the diagnosis of any disorder as being 
related to herbicide exposure.

The veteran claimed entitlement to VA compensation benefits 
for mental problems and depression in November 1979.  He 
continued to receive outpatient psychiatric treatment and was 
hospitalized in VA medical facilities in several states 
numerous times from 1981 until his death in 1991.  In 
addition to chronic alcohol and drug abuse, his psychiatric 
symptoms were variously diagnosed as a passive-aggressive 
personality disorder, a paranoid personality disorder, a 
borderline personality disorder, depression, a 
schizophreniform disorder, and an antisocial personality 
disorder.  The reports covering his many hospitalizations 
show that he was generally uncooperative with treatment and 
the hospital staff, that he insisted on dictating the terms 
and conditions of his treatment, that he was often admitted 
or discharged from treatment due to violent, assaultive 
behavior requiring intervention by the police, and that he 
was nearly always given irregular discharges from the 
treatment programs because he became intoxicated, used drugs, 
or was disruptive while in the programs.  His behavior and 
attitude were often described as passive-aggressive, 
demanding, and manipulative.  When not hospitalized he was 
often homeless, and he had ongoing legal problems associated 
with his abuse of alcohol and drugs and his anti-social 
behavior.

During a hospitalization in May 1982 the treating 
psychiatrist found that the veteran had hallucinations when 
he drank and "regressed" to his Vietnam experiences.  Any 
problems he had that were related to Vietnam could not be 
explored due to his uncooperative behavior.  In June 1982 the 
veteran claimed entitlement to compensation benefits for 
PTSD.  At the request of the appellant he was committed to 
the VAMC for treatment from July to November 1982.

The veteran underwent a psychiatric evaluation while 
hospitalized in July 1982, during which he reported having 
had ongoing behavioral and legal problems since adolescence.  
He was in the stockade for six or seven months while in 
service, but still saw a full year of actual combat.  His 
drinking increased while he was in Vietnam, and he also 
started using opium.  He started having nightmares about 
Vietnam in 1972, and experienced the nightmares when he had 
what the psychiatrist described as auditory and visual 
hallucinations.  The evaluation resulted in diagnoses of 
schizophrenia, paranoid type, and PTSD.

At the request of the RO the veteran's treating psychiatrist 
evaluated his symptoms for a diagnosis of PTSD in November 
1982.  He found that the veteran did meet some of the 
criteria for a diagnosis of PTSD, in that he was exposed to 
combat and had nightmares about his combat experiences.  The 
psychiatrist found that the presence of the remaining 
diagnostic criteria was questionable, and failed to enter a 
diagnosis of PTSD, but did not rule out such a diagnosis.  
The veteran was evaluated by the PTSD program psychologist in 
December 1982 and PTSD was then ruled out.

While hospitalized in February 1983 the veteran demanded that 
he be admitted to the PTSD treatment program, but a 
psychiatric evaluation at that time resulted in the 
conclusion that he did not have PTSD.  Although a February 
1983 hospital summary reflects a diagnosis of PTSD, the 
summary does not include any complaints or clinical findings 
that were related to PTSD.

In a February 1983 rating decision the RO granted service 
connection for the residuals of a fungus infection of the 
great and second toes, bilateral, with removal of the 
toenails.  The disorder was rated as non-compensable.

The report of a hospitalization from October to November 1983 
indicates that the veteran's diagnoses included PTSD, but no 
rationale for that diagnosis was given.  While hospitalized 
from December 1983 to March 1984 a subcutaneous lipoma was 
removed from the veteran's forehead.  He was admitted to the 
VAMC for the treatment of PTSD in March 1984, but was later 
transferred to the substance abuse treatment program because 
he continued to drink and smoke marijuana while hospitalized, 
which he tried to hide by switching urine samples.  He denied 
having any problems other than PTSD, which he could not 
define in terms of his behavior or symptoms, but his 
treatment providers found that his primary problem was 
substance abuse.  His treating psychiatrist found that his 
primary motivation for being in the hospital was to establish 
entitlement to compensation benefits.  The summary of his 
hospitalization from March to August 1984 did not include a 
diagnosis of PTSD.

The veteran was again admitted to the treatment program for 
PTSD in September 1984, and expelled in October 1984 because 
he continued to drink.  He was again hospitalized in January 
1985, at which time his psychiatrist noted that he had been 
evaluated for the PTSD treatment program on two occasions and 
been rejected.  On admission in January 1985 the veteran 
reported experiencing nightmares and flashbacks, and the 
psychiatrist then entered a diagnostic impression of PTSD, 
alcohol abuse, and substance abuse.  The veteran was again 
evaluated for the PTSD treatment program in June and August 
1985, and was found to meet the criteria for a diagnosis of 
PTSD as found in the American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders, Third 
Edition (DSM-III), although at a low threshold.  He was again 
admitted for the inpatient treatment of PTSD in October 1985.  
From that point on his hospital summaries included a 
diagnosis of PTSD, sometimes by history, although he was 
hospitalized due to substance abuse.

In a June 1987 rating decision the RO granted service 
connection for PTSD and assigned a 50 percent rating for the 
disorder.  Service connection was granted without any 
development to resolve the conflicting psychiatric diagnoses, 
or to distinguish the symptoms attributable to PTSD from the 
symptoms caused by non-service connected personality and 
substance abuse disorders.

Neuropsychological testing in March 1988 revealed evidence of 
brain damage, but an electroencephalogram (EEG) and a 
computerized tomography (CT) scan of the brain in May 1988, 
which were performed to rule out a brain tumor, were normal.  
The veteran underwent a neurological evaluation in May 1990 
due to gait problems, which was essentially normal.  

A February 1991 hospital summary indicates that the veteran 
was found to have a mass involving the lower esophagus and 
proximal stomach in December 1990.  The mass was biopsied and 
found to consist of moderate to poorly differentiated 
adenocarcinoma.  He was re-admitted to the hospital in 
February 1991 for resection of the mass, but an exploratory 
laparotomy disclosed that the mass extended into the stomach, 
the abdominal aorta, and the pancreas, and could not be 
removed.  A gastrostomy was then performed, and following 
recovery the veteran was discharged to home.

The death certificate shows that the veteran died in May 1991 
at the VAMC.  The immediate cause of death was carcinoma of 
the esophagus, with no other causes or contributing causes 
shown.

In multiple statements the appellant has asserted that the 
veteran's service-connected PTSD caused his alcohol abuse, 
and that the alcohol abuse caused the esophageal cancer.  She 
also asserted that his alcohol abuse began while in service.  
In support of her contentions she submitted medical treatises 
showing that excessive alcohol intake is a risk factor for 
the development of esophageal cancer.  She also contends that 
the esophageal cancer was caused by the veteran's exposure to 
Agent Orange in Vietnam.

The appellant submitted statements from her son and daughter 
in which they described the veteran's smoking and drinking 
habits when they were children.

The appellant also submitted a November 1998 medical opinion 
from Paul D. Frazer, M.D., who treated the veteran for 
frostbite of the hands in January 1982.  Dr. Frazer saw the 
veteran again in February 1982, and noted that the frostbite 
had healed.  He stated that he was not aware of the veteran 
having PTSD when he treated him in 1982, but that he had 
subsequently been told by the appellant that the veteran had 
severe PTSD and that he suffered from alcohol abuse.  Dr. 
Frazer also stated that alcohol abuse was "pretty much hand 
in hand" with PTSD, in that the two disorders were "co-
morbid."

Dr. Frazer reported that the appellant had told him that the 
veteran experienced flashbacks because he had served in 
Vietnam and was aware that the Vietcong tortured people by 
cutting off their fingers.  The appellant had apparently 
indicated that this had become an "obsession" with the 
veteran.  In reviewing his notes Dr. Frazer found that the 
veteran had been quite concerned about loosing his fingers as 
a result of the frostbite.  Although Dr. Frazer had been a 
general practitioner when he treated the veteran, he was 
subsequently trained in psychiatry and specialized in PTSD.  
He stated that based on his work with PTSD "it would not be 
difficult for me to certainly consider" the threatened loss 
of the veteran's fingers to have triggered the onset of PTSD, 
which he described as flashbacks and intrusive experiences.  
He provided the opinion that the possibility was very strong 
that the frostbite injury would be enough stimulus to re-
activate the PTSD.

The appellant presented testimony before the undersigned in 
April 2000, at which time she stated that she met the veteran 
shortly after he was separated from service.  She denied that 
he had any problems, including drinking, when they married in 
1972, but that he started having problems after talking about 
Vietnam when visiting friends in Philadelphia.  He started 
drinking and having nightmares in 1978, which got worse in 
1979 after they moved to South Dakota.  He then had 
frostbitten fingers, and felt as if he were being punished 
for the people he had killed in Vietnam.  The appellant's son 
testified to having witnessed the veteran having a flashback 
as a child, and undergoing a personality change.

In conjunction with the July 2000 remand the RO obtained an 
opinion from a VA psychiatrist regarding any etiological 
relationship between the veteran's PTSD and alcohol abuse.  
In a September 2000 report Valentin Avramov, M.D., summarized 
the relevant evidence in the claims file, and noted that a 
30-year history of alcohol abuse was documented in April 
1979.  He also noted the veteran's statement of having 
started drinking before he went to Vietnam.  Dr. Avramov 
stated that whether the PTSD had caused the alcohol abuse was 
not clear, in that numerous medical records had documented 
alcohol abuse prior to the veteran's Vietnam service, but 
that "it is in the realm of possibility that the symptoms of 
PTSD aggravated the veteran's alcohol use."

The RO also obtained a medical opinion from an oncologist 
regarding the etiological relationship, if any, between 
alcohol abuse and esophageal cancer.  In a July 2001 report 
David L. Elson, M.D., noted that the medical evidence 
documented the veteran's use of alcohol throughout the 1980s, 
although his specific consumption was not shown.  Grade II to 
Grade III adenocarcinoma of the gastroesophageal junction was 
documented during a hospitalization in January and February 
1991, and the veteran expired three months later.

Dr. Elson referenced a medical text showing that esophageal 
cancer is the third most common gastrointestinal malignancy 
worldwide, but is rare in the United States.  Although 
squamous cell carcinoma was the most common type in the past, 
currently 60 percent of all esophageal malignancies are 
adenocarcinomas.  He stated that alcohol exposure is a 
primary risk factor for squamous cell esophageal cancers, but 
that the primary risk factor for esophageal adenocarcinoma is 
chronic gastroesophageal reflux.  Esophageal adenocarcinomas 
were also greatly related to obesity, presumably due to the 
increased risk of gastroesophageal reflux.  He found that 
ethanol consumption has a "less significant role" in the 
pathogenesis of esophageal adenocarcinomas, and found that 
alcohol was not a significant contributor to the development 
of the veteran's adenocarcinoma of the esophagus.

Duty to Assist

The regulation pertaining to VA's duty to inform the 
appellant of the evidence needed to substantiate her claim 
and to assist her in developing the relevant evidence was 
revised following initiation of the appellant's claim.  Duty 
to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The changes in the 
regulation are effective November 9, 2000, with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and apply to all claims 
filed on or after November 9, 2000, or filed previously but 
not yet final as of that date.  Holliday v. Principi, 14 Vet. 
App. 282-83 (2001), mot. for recons. denied, 14 Vet. App. 327 
(2001) (per curiam), motion for review en banc denied, No. 
99-1788 (U.S. Vet. App. May 24, 2001) (per curiam) (en banc); 
VAOPGCPREC 11-2000.  Because the appellant appealed the June 
1994 denial of service connection, the decision had not 
become final on November 9, 2000, and the provisions of the 
VCAA apply to the appellant's claim.

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the appellant of the evidence 
that is necessary to substantiate the claim.  VA will also 
inform the appellant which information and evidence, if any, 
that she is to provide and which information and evidence, if 
any, VA will attempt to obtain on her behalf.  VA will also 
request that the appellant provide any evidence in her 
possession that pertains to the claim.  VA will also make 
reasonable efforts to help the appellant obtain evidence 
necessary to substantiate the claim, including making efforts 
to obtain service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any Federal 
department or agency, State or local government, private 
medical care provider, current or former employer, or other 
non-Federal governmental source.  Duty to Assist, 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

The RO provided the appellant a statement of the case in 
March 1995 and supplemental statements of the case in August 
1997, March 1998, April 1998, and August 2001.  In those 
documents the RO informed the appellant of the regulatory 
requirements for establishing service connection for the 
cause of the veteran's death, and provided her the rationale 
for not granting service connection.  Although the Board's 
March 1999 decision has no adjudicative authority due to the 
grant of the appellant's request for reconsideration, in that 
decision the Board informed the appellant of the requirement 
to submit medical evidence showing a nexus between a service-
connected disorder and the cause of death.  The appellant was 
also informed during the April 2000 hearing of the necessity 
to submit such evidence.  The appellant's representative has 
been provided the claims file for review on multiple 
occasions, and did not indicate that the appellant had any 
additional evidence to submit.  The RO notified the appellant 
each time her case was sent to the Board, and informed her 
that any additional evidence that she had should be submitted 
to the Board.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the appellant of the 
evidence needed to substantiate her claim.

The RO has obtained the VA treatment records that are 
relevant to the claim, and obtained medical opinions 
regarding the claimed relationship between the service-
connected PTSD and the cause of the veteran's death.  
Following the grant of her request for reconsideration, the 
appellant presented hearing testimony before the undersigned 
in April 2000 and submitted a medical opinion in support of 
her contentions.  She has not indicated the existence of any 
other evidence that is relevant to her appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the appellant's claim and that no 
reasonable possibility exists that any further assistance 
would aid the appellant in substantiating the claim.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001).

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).

DIC benefits are payable to the surviving spouse of a veteran 
if the veteran died from a service-connected disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by active service was the principal or 
contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b) and 
(c).

A veteran who had active service in the Republic of Vietnam 
during the Vietnam War period will be presumed to have been 
exposed to an herbicide agent during that service.  The 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law 107-103, § 201, 115 Stat. 976 (2001) (to be codified at 
38 U.S.C.A. § 1116).  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more following his service in Vietnam, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  
In addition, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West 1991 and Supp. 2001); Ortiz v. Principi, 274 F.3d 1361, 
1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (as amended by 66 
Fed. Reg. 45,620 (Aug. 29, 2001)).  

Analysis

As an initial matter the Board finds that the evidence does 
not indicate that esophageal cancer had its onset during 
active duty, nor does the appellant so claim.  She asserts 
that the cancer was caused by the veteran's exposure to Agent 
Orange while in service, or by his abuse of alcohol, which 
was secondary to the service-connected PTSD.  As a lay person 
the appellant is not competent to provide evidence of the 
etiology of a medical disorder.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Her statements, and those of her 
son, are not, therefore, probative of the veteran's cause of 
death being related to a service-connected disorder.

Adenocarcinoma of the esophagus is not one of the cancers to 
which the presumption of service connection applies for 
Vietnam veterans based on herbicide exposure.  38 C.F.R. 
§ 3.309(e).  Although the appellant has characterized the 
cancer that caused the veteran's death as a soft-tissue 
sarcoma, to which the presumption of service connection does 
apply, the medical evidence clearly shows that a biopsy 
disclosed the cancer to be adenocarcinoma, not sarcoma.  The 
veteran underwent an Agent Orange examination in November 
1979, which did not result in a finding that he had any 
disorder that was related to herbicide exposure.  None of the 
medical evidence indicates that the adenocarcinoma of the 
esophagus was related to Agent Orange exposure, nor has the 
appellant alluded to the existence of such evidence.  The 
Board finds, therefore, that service connection for the cause 
of the veteran's death based on Agent Orange exposure is not 
warranted.

As previously stated, the appellant contends that the 
veteran's death was caused by alcohol abuse, and that the 
alcohol abuse was secondary to the service-connected PTSD.  
The Board notes that although the statute precludes the 
payment of VA compensation benefits for primary alcohol abuse 
and disabilities that are secondary to alcohol abuse, alcohol 
abuse that is secondary to a service-connected disorder may 
be compensated.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), motion for review en banc denied (Fed. Cir. Oct. 16, 
2001) (en banc); VAOPGCPREC 2-98 and 7-99.

In support of her claim the appellant submitted medical 
articles documenting a relationship between alcohol abuse and 
the development of esophageal cancer.  Although the articles 
indicate that alcohol abuse is a known risk factor for 
"esophageal cancer," the articles do not distinguish 
between the various types of cancer.  Based on review of the 
medical literature Dr. Elson found that although alcohol 
abuse is a risk factor for squamous cell carcinoma of the 
esophagus, it is not a significant risk factor for 
adenocarcinoma of the esophagus.  The medical evidence shows 
that the veteran's death was caused by adenocarcinoma, not 
squamous cell carcinoma.  Because Dr. Elson's opinion was 
based on review of the medical evidence specific to the 
veteran's case, as well as the relevant medical literature 
pertaining to the various types of cancer, the Board finds 
that Dr. Elson's opinion is more probative than the medical 
articles.  See Winsett v. West, 11 Vet. App. 420 (1998), 
aff'd 217 F.3d 854 (Fed. Cir. 1999) (unpublished decision), 
cert. denied 120 S. Ct. 1251 (2000) (it is not error for the 
Board to value one medical opinion over another, as long as a 
rationale basis for doing so is given).  

For these reasons the Board finds that alcohol abuse did not 
materially or substantially contribute to cause the veteran's 
death due to adenocarcinoma of the esophagus.  Whether the 
alcohol abuse was caused or aggravated by PTSD is not, 
therefore, relevant in determining whether the cause of the 
veteran's death is related to a service-connected disorder.  
The Board has determined, therefore, that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for the cause of the veteran's death.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.




			
	John E. Ormond, Jr.	J. F. Gough
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


Citation Nr: 0019235
Decision Date: 07/21/00	Archive Date: 09/08/00

Citation Nr: 0019235	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  95-19 478	)	DATE JUL 21, 2000
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1970.  He died in May 1991.  The appellant is his 
widow.  

This matter is presently before the Board of Veterans' 
Appeals (Board) on reconsideration of a March 1999 Board 
decision, which determined that new and material evidence had 
not been presented to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  This matter originally came before the 
Board on appeal of a June 1994 Department of Veterans Affairs 
(VA) Regional Office (RO) decision.  

A review of the record reflects that entitlement to service 
connection for the cause of the veteran's death was initially 
denied in an August 1991 rating decision, although there is 
no prior cause of death claim, only a claim by the veteran's 
mother for burial benefits.  The record does not reflect 
notification of that decision to the appellant or the 
veteran's mother.  A subsequent claim of entitlement to 
service connection for the cause of the veteran's death was 
filed in March 1992 on behalf of the veteran's child and 
denied in April 1994.  There is no evidence of record that 
the appellant was a part of that claim or that she was 
notified of the April 1994 denial.  The only claim of 
entitlement to service connection for the cause of the 
veteran's death of record filed by the appellant is dated in 
June 1994 and is the current claim.  Thus, the record does 
not reflect a prior final denial of the appellant's claim.  
Therefore, the issue on appeal has been recharacterized as 
noted on the title page of this decision.  



FINDINGS OF FACT

1.  The veteran died in May 1991.  The Certificate of Death 
indicates the immediate cause of death was carcinoma of the 
esophagus.

2.  At the time of his death, the veteran was service-
connected for PTSD, evaluated as 50 percent disabling, and 
for a foot fungus, evaluated as noncompensable.  

3.  Competent medical evidence of a nexus between increased 
tobacco usage and the veteran's service-connected PTSD has 
not been presented.  

4.  Competent medical evidence of a nexus between alcohol 
abuse and PTSD has been presented. 

5.  Treatise evidence discussing a link between alcohol abuse 
and esophageal cancer has been presented.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death as a result of increased tobacco 
usage due to service-connected PTSD is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for the 
cause of the veteran's death as a result of increased alcohol 
abuse due to his service-connected PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reflects that the RO granted 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) in a June 1987 rating decision. The veteran 
died in May 1991.  The Certificate of Death indicates the 
immediate cause of death was carcinoma of the esophagus.  No 
other significant conditions contributing to death were noted 
and an autopsy was not performed.  

In June 1994, the appellant filed a claim of entitlement to 
Dependency and Indemnity Compensation (DIC) benefits on the 
basis that the cause of the veteran's death was related to 
service.  The appellant asserted that the cause of the 
veteran's death was related to his service-connected PTSD 
because the service-connected condition led to increased 
alcohol and tobacco (cigarette) consumption, and that these 
factors led to his death.  The appellant has submitted 
several statements in which she and the veteran's children 
have recounted his behavior as well as his tobacco and 
alcohol use.  They also describe an increase in his use of 
alcohol and tobacco during episodes of increased 
symptomatology of PTSD.  The appellant has stated that 
although the veteran used both tobacco and alcohol prior to 
service, his use of both substances increased during or upon 
return from his service in Vietnam.  

Generally, basic entitlement to disability compensation may 
be established for a disability resulting from personal 
injury suffered or disease contracted in the line of duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the claimant 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  To be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, that it combined 
to cause death, or that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and VA is under no duty to assist her in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps v. Gober, 126 F.3d at 1464, 1468 (Fed. Cir. 
1997).  Further, in determining whether a claim is well 
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

I.  Tobacco Claim

As previously noted, the veteran died in May 1991.  The 
Certificate of Death indicates the immediate cause of death 
was carcinoma of the esophagus.  No other significant 
conditions contributing to death were noted and an autopsy 
was not performed.  At the time of his death, the veteran was 
service connected for PTSD, evaluated as 50 percent 
disabling, and for a foot fungus, evaluated as 
noncompensable.  

Service medical records reflect the veteran's systems were 
clinically evaluated as normal upon enlistment examination 
dated in November 1965.  In a November 1965 report of medical 
history, the veteran denied any drug, narcotic, or excessive 
drinking habit.  Upon separation examination dated in 
November 1969, the veteran's systems were clinically 
evaluated as normal.  In a report of medical history also 
dated in November 1969, the veteran again denied any drug, 
narcotic, or excessive drinking habit.  Clinical records are 
silent for any notations, treatment, or diagnoses related to 
cigarette use or nicotine dependence.  

A VA examination dated in April 1974 is also silent for 
notations or diagnoses related to cigarette use or nicotine 
dependence.  A VA hospital summary dated in November 1979 
notes that the veteran had smoked one pack of cigarettes per 
day over the last twenty years.  VA treatment records dated 
from 1979 to 1982 indicate a history ranging from 3/4 to one 
pack of cigarettes per day for fifteen to twenty years.  A VA 
hospital summary dated from May 1982 to November 1982 is 
silent for diagnoses of nicotine dependence.  A history of 1 
and 1/2 packs of cigarettes per day was noted in a September 
1987 VA discharge summary.  A VA hospital summary dated from 
April 1990 to May 1990 noted a history of 1 and 1/2 packs of 
cigarettes per day for thirty years.  A VA examination dated 
in June 1990 is silent for notations of cigarette use or a 
diagnosis of nicotine dependence.  A January 1991 VA hospital 
summary notes a primary diagnosis of adenocarcinoma of the 
distal esophagus involving the cardioesophageal junction.  A 
history of alcohol, tobacco, and other drug abuse was noted.  

In a November 1998 statement, a private physician noted that 
he had treated the veteran in the 1980's.  The physician 
noted that he had been informed of the veteran's PTSD 
diagnosis as well as his alcohol abuse and excessive smoking 
habits.  The physician opined that "[c]ertainly the alcohol 
abuse is pretty much hand in hand with the post traumatic 
stress disorder, so that (sic) would come as no surprise that 
they were co-morbid."  The physician expressed no opinion as 
to the veteran's smoking habits.  

The appellant has also reported that the veteran's smoking 
habit increased when he began experiencing PTSD and he often 
chain smoked during his bouts of depression, nightmares, and 
suicidal thoughts.  She has stated that the veteran smoked 
pipe tobacco as well as cigarettes.  

Finally, in an April 2000 hearing before the undersigned, the 
appellant testified that the first time she noticed a real 
problem with the veteran's drinking was in 1978 when her 
youngest daughter was born.  She also stated that he began to 
have problems with nightmares and difficulty sleeping at 
about the same time, as well as increased smoking.  
(Transcript, pages 7-8).  She reported that if he were 
awakened by a nightmare, he would stay up all night and chain 
smoke.  (Transcript, page 9).  The appellant's son testified 
that he did remember changes in the veteran in relation to 
his alcohol consumption and tobacco use.  (Transcript, page 
16).  

Following a thorough review of the entire record in this 
matter, the Board concludes that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death as a result of increased tobacco usage due to 
service-connected PTSD is not well grounded and must be 
denied.  Although the record clearly reflects that the 
veteran had an extensive smoking history, the record is 
silent for competent medical evidence of a diagnosis of 
nicotine dependence.  Furthermore, the record is silent for 
competent medical evidence of a nexus between increased 
tobacco usage and the service-connected PTSD.  As previously 
noted, in order to show that a disability is proximately due 
to or the result of a service-connected disease or injury, a 
claimant must submit competent medical evidence showing that 
the disabilities are causally-related.  Jones v. Brown, 7 
Vet. App. at 137.  The Board recognizes that the appellant 
has testified to the veteran's increased tobacco usage during 
bouts of nightmares and such as well as the numerous 
statements from the veteran's children describing extensive 
use of tobacco.  However, where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Court has held that a lay party is not competent 
to provide probative evidence as to matters requiring 
expertise derived from specialized medical knowledge, skill, 
expertise, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

Thus, in the absence of competent medical evidence of a nexus 
between the veteran's service-connected PTSD and tobacco 
usage, the appellant's claim that the veteran's esophageal 
cancer was caused by increased tobacco usage due to his 
service-connected PTSD is not well grounded and must be 
denied.  

II.  Alcohol Claim

The appellant also contends that the veteran's service 
connected PTSD caused excessive alcohol abuse on the part of 
the veteran, and that the excessive alcohol abuse caused 
esophageal cancer, the cause of his death.  

The record in this action contains numerous VA hospital 
summaries noting continued treatment for and diagnoses of 
chronic alcohol abuse and alcohol dependence.  Additionally, 
the previously noted November 1998 statement from a private 
physician states that "[c]ertainly the alcohol abuse is 
pretty much hand in hand with the post traumatic stress 
disorder, so that (sic) would come as no surprise that they 
were co-morbid."  Copies of excerpts from treatises have 
also been received by the RO.  The treatise evidence includes 
several articles suggesting a causal link between alcohol 
abuse and the development of esophageal cancer.

The Board concludes that the evidence of record is sufficient 
to render the appellant's claim that the veteran's death was 
caused by increased alcohol abuse due to his service-
connected PTSD plausible and therefore well grounded.  The 
evidence of record reflects the veteran was service connected 
for PTSD at the time of his death, a November 1998 private 
physician statement suggesting a nexus between PTSD and 
alcohol abuse, and treatise evidence supporting the 
appellant's contention of a nexus between increased alcohol 
abuse and esophageal cancer.  
See Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  
Accordingly, the claim of entitlement to service connection 
for the cause of the veteran's death as a result of increased 
alcohol abuse due to service-connected PTSD is well grounded.  



ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death as a result of increased tobacco usage 
due to his service-connected PTSD is denied.

The claim of entitlement to service connection for the cause 
of the veteran's death as a result of increased alcohol abuse 
due to his service-connected PTSD is well grounded.  To this 
extent only, the appeal is granted.  


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death as a result of increased 
alcohol abuse due to his service-connected PTSD is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Although the appellant has submitted evidence sufficient to 
render her claim plausible, the Board is of the opinion that 
additional development of the record is 


necessary in order to enable the Board to render a final 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, the case is REMANDED to the RO for the 
following development:

1.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
a VA psychiatrist.  The psychiatrist is 
requested to review the entire claims 
folder and provide an opinion as to 
whether the veteran's service-connected 
PTSD caused, increased, and/or aggravated 
the veteran's alcohol abuse.  

If the psychiatrist is of the opinion 
that PTSD did lead to excessive alcohol 
consumption by the veteran, the RO should 
then arrange for the veteran's claims 
folder to be reviewed by a VA oncologist.  
The oncologist is requested to review the 
entire claims folder and provide an 
opinion as to the role of the veteran's 
alcohol abuse in the development of 
esophageal cancer.  Specifically, the 
oncologist should, if possible, declare 
whether, and to what extent, alcohol 
abuse caused or contributed to esophageal 
cancer.    

A complete rational must be provided for 
each opinion.  The claims folder and a 
copy of this REMAND must be made 
available to and reviewed in its entirety 
by both examiners prior to completion of 
the requested opinions. 

2.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death as a result of increased alcohol 
abuse due to his service-connected PTSD.

If the benefit sought on appeal remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________               
______________________________
                      J. F. Gough                                              
Deborah W. Singleton
Member, Board of Veterans' Appeals               Member, 
Board of Veterans' Appeals



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 





Citation Nr: 9905809	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  95-19 478	)	DATE
	)
	)               

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been presented for the 
purpose of reopening a claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1970, including service in Vietnam.  He died on 
May [redacted], 1991.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to service connection for the cause of the 
veteran's death.  In August 1991, the RO denied a claim filed 
by the appellant for entitlement to service connection for 
the cause of the veteran's death.  In March 1994, the RO 
denied a claim for service connection for the cause of the 
veteran's death.  This claim was filed on behalf of a child 
of the veteran who was not the child of the appellant.  
Neither the August 1991 decision nor the March 1994 decision 
was appealed.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death was 
originally denied by the RO in August 1991.  That decision 
was not appealed.

2.  Evidence submitted since the August 1991 rating action on 
the appellant's claim is either not new, or is not so 
significant when viewed by itself or with the evidence 
previously assembled, that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for the cause of the veteran's death.




CONCLUSION OF LAW

The August 1991 rating decision which denied service 
connection for the cause of the veteran's death is final.  
Evidence submitted since the August 1991 decision is not new 
and material and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the cause of the veteran's death 
was related to his period of service.  Specific contentions 
of the appellant will be discussed below.

In the interest of clarity, the Board will initially review 
the factual background of this case.  The relevant law and VA 
regulations will then be discussed.  Finally, the Board will 
analyze the appellant's claim and render a decision.

Factual Background

The veteran died on May [redacted], 1991.  The Certificate 
of Death listed the immediate cause of death as "carcinoma of 
esophagus";  the interval between onset and death was not 
listed, and no underlying cause or other significant 
conditions were identified.  No autopsy was performed.  The 
appellant, his widow, submitted a claim for service 
connection for the cause of the veteran's death, and that 
claim was denied in a rating action dated in August 1991.  
The St. Paul, Minnesota RO issued the denial, citing the 
Certificate of Death and the veteran's service medical 
records, which showed no treatment for carcinoma of the 
esophagus.  The RO noted that the veteran was service-
connected for posttraumatic stress disorder (PTSD) and for a 
fungus infection of the great and second toes of both feet.  
The RO found that the veteran's service-connected conditions 
were not related to the esophageal cancer and did not hasten 
the veteran's demise.  The appellant did not appeal that 
determination.

The evidence of record at the time of the RO's August 1991 
decision contained extensive VA medical treatment and 
evaluation records, as well as the record of the veteran's 
claims for benefits.

In March 1992, a claim for service connection for the cause 
of the veteran's death was filed on behalf of a minor 
daughter of the veteran.  The Board notes that the claimant 
was not the daughter of the appellant.  In a rating 
determination dated in March 1994, the Sioux Falls, South 
Dakota RO denied service connection for the cause of the 
veteran's death on grounds that the cause of the veteran's 
death, carcinoma of the esophagus, was not one of the 
conditions considered by statute to be associated with 
exposure to Agent Orange.  The claimant did not appeal the 
decision.

In June 1994, the appellant again filed a claim of 
entitlement to Dependency and Indemnity Compensation (DIC) on 
the basis that the cause of the veteran's death was related 
to service.  The appellant contended that the cause of the 
veteran's death was related to his service-connected PTSD 
because the service-connected condition led to increased 
abuse of alcohol and increased tobacco (cigarette) 
consumption, and that these factors led to his death.  The 
appellant submitted several statements in which she and her 
children recounted the veteran's behavior and his tobacco and 
alcohol use, and described an increase in his use of alcohol 
and tobacco during episodes of increased symptomatology of 
PTSD.  The appellant stated that though the veteran used both 
tobacco and alcohol prior to service, his use of both 
substances increased during or upon return from his service 
in Vietnam.


The RO obtained numerous VA medical treatment reports 
pertaining to the veteran relating to several periods of in-
patient treatment for psychiatric conditions and for alcohol 
abuse, as well as certain other conditions.  A discharge 
report dated in February 1991 from the Minneapolis, Minnesota 
VA Medical Center (VAMC) showed that in January 1991, the 
veteran was diagnosed with adenocarcinoma of the distal 
esophagus.  The report did not state the etiology of the 
veteran's esophageal cancer, and did not contain any 
indication that the veteran's cancer was related in any way 
to service or to a service-connected condition.  Terminal 
treatment records are not of record.

The newly submitted VA treatment records (which will not be 
discussed here in detail) do not include any medical evidence 
showing a connection between the veteran's period of service 
or any service-connected condition and his esophageal cancer.  
Nor do they contain any medical evidence or opinions relating 
the veteran's documented chronic alcohol abuse or his tobacco 
use to either his esophageal cancer, to his PTSD, or to 
service.

In June 1995, the appellant's representative submitted 
excerpts from medical texts and treatises concerning studies 
which identified a link between alcohol abuse and/or tobacco 
use and the occurrence of esophageal cancer.  The 
representative contended that the veteran developed alcohol 
dependence secondary to PTSD, and that his alcohol dependence 
and/or his tobacco use caused his esophageal cancer.  

The appellant's representative has also set forth the 
contention that the veteran's fatal esophageal cancer may 
have been related to a lipoma which was removed from his 
forehead in 1984, or to a cyst which was removed from his 
chest in May 1988.  The appellant did not submit or identify 
any medical evidence in support of this contention.  However, 
according to the appellant's representative, these conditions 
may have all been related to the veteran's exposure to Agent 
Orange during service.  The appellant's representative 
contended that pathology reports from the Armed Forces 
Institute of Pathology (AFIP) might show that the lipoma was 
not benign and that there existed a relationship between the 
tumors and the veteran's exposure to Agent Orange.  The RO 
requested records pertaining to the veteran from the AFIP, 
but did not receive a response.  

The Board notes that medical treatment records already of 
record at the time of the August 1991 RO denial of the 
appellant's claim showed that the tissue removed from the 
veteran's forehead in 1984 was consistent with a lipoma.  
Other record previously of record showed that a cyst was 
removed from the veteran's chest in May 1988, and that the 
cyst was the result of a hair trapped in a pore.  No medical 
evidence rebutting these findings has been submitted or 
identified.

There is no medical evidence of record, new or old, showing 
that either skin condition was related to Agent Orange 
exposure or to service.  The appellant did not submit or 
identify any medical evidence to demonstrate that the 
veteran's esophageal cancer was related to any prior skin 
condition or to exposure to Agent Orange during service.

Relevant Law and Regulations

Service connection for the cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991 and Supp. 1998);  
38 C.F.R. § 3.312 (1998).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991);  38 C.F.R. § 3.303 
(1998).  Notwithstanding the foregoing, service connection 
may be granted for disease which is diagnosed after discharge 
from military service, when all of the evidence establishes 
that such disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998);  See Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  Service connection may also be granted for 
disability which is due to service-connected disease or 
injury.  38 C.F.R. § 3.310 (1998).  See Harder v. Brown, 
5 Vet. App. 183, 187 (1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Willful misconduct

The Board notes that no compensation shall be paid if a 
disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs.  
38 U.S.C.A. § 105 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.1(n), 3.301 (1998);  see VAOPGPREC 2-97 (January 16, 1997).  
Moreover, section 8052 of the Omnibus Budget Reconciliation 
Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351 prohibits, effective for claims filed after October 
31, 1990, the payment of compensation for a disability that 
is the result of a veteran's own alcohol or drug abuse.  The 
payment of compensation is prohibited whether the claim if 
based on direct service connection or, under 38 C.F.R. 
§ 3.310(a), on secondary service connection of a disability 
proximately due to or a result of service-connected 
condition.  The Board is bound in its decisions by the 
precedent opinions of VA General Counsel.  See 38 U.S.C.A. 
§ 7104(c).

Notwithstanding the above, the Office of General Counsel of 
the VA has recently determined that OBRA 1990 preclusion of 
direct service connection applied to all benefits afforded 
through Title 38 of C.F.R., but that it did not affect the 
award of benefits on the basis of secondary service 
connection for a substance abuse disability, with the 
exception of compensation.  This is to say that where a 
service-connected disability caused substance abuse, 
secondary service connection and non-compensation benefits 
are available.  Thus, a grant of service connection and the 
payment of certain other benefits, exclusive of compensation, 
to include dependents' educational assistance, burial 
benefits, accrued benefits, surviving spouses' loan guaranty 
benefits, special allowances under 38 U.S.C.A. § 1312, and 
medical care under the VA Civilian Health and Medical 
Program, are not prohibited by the provisions of 38 U.S.C.A. 
§ 105; 38 C.F.R. §§ 3.1(n), 3.301.  See VAOPGPREC 2-98 
(February 10, 1998); see also Barela v. West, 11 Vet. 
App. 280 (1998).

Tobacco-related claims

Because of the specific nature of the current appellate 
claim, [and particularly in light of VA's obligation to fully 
inform the appellant as to what is required for such a claim 
to be successful pursuant to Robinette v. Brown, 8 Vet. App. 
69 (1995)], the Board finds that it would be productive to 
cite certain pertinent guidelines, to include the most recent 
VA General Counsel Precedent Opinion in this matter. 

The VAOPGCPREC 19-97 was prepared in response to an inquiry 
as to under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service. 

The opinion, in pertinent part, was to the effect that while 
38 C.F.R. § 3.310 provides for "secondary service 
connection", alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to, 
for example lung cancer, service connection may be 
established without reference to section 3.310(a).  

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.


The 1997 O.G.C. Opinion cited a prior 1993 holding that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws; and in that regard, it referred to further VA 
guidelines which held in the affirmative.  

The 1997 O.G.C. Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.  

Thus, based on VA's Under Secretary for Health's conclusion 
that nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
or death secondary to nicotine dependence are: (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death occurring after service.  

With regard to the first question, the O.G.C. Opinion held 
that the determination of whether a veteran is dependent on 
nicotine is a medical issue.  

It quoted DSM-IV at 243, the criteria for diagnosing 
substance dependence as specifically applicable to nicotine 
dependence.  Under those criteria, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress, as manifested 
by three or more of the following criteria occurring at any 
time in the same 12-month period:  

(1) tolerance, as manifested by the 
absence of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued 
use of the same amount of  nicotine-
containing products; 

(2) withdrawal, marked by appearance of 
four or more of the following signs 
within twenty-four hours of abrupt 
cessation of daily nicotine use or 
reduction in the amount of nicotine used:  
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or 
anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight 
gain; or by use of 	nicotine or a closely 
related substance to relieve 
	or avoid withdrawal symptoms; 

(3) use of tobacco in larger amounts or 
over a longer period than was intended; 

(4) persistent desire or unsuccessful 
efforts to cut down or control nicotine 
use; 

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking); 

(6) relinquishment or reduction of 
important social, occupational, or 
recreational activities because of 
nicotine use (e.g., giving up an activity 
which occurs in smoking-restricted 
areas); and 

(7) continued use of nicotine despite 
knowledge of having a persistent or 
recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by nicotine.  Id. 
at 181, 243-45.

The O.G.C. Opinion further noted that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, VA General Counsel held that whether secondary 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, depended upon all the 
factors addressed above and the answering of these questions 
by applying established medical principles to the facts of 
particular claims.  

The 1997 O.G.C. Opinion also held that with regard to 
proximate causation, if it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, adjudicative 
personnel must consider whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon three elements of: (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold.  Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.  

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physicians 
opinion with respect to that dependence having originated in 
service.  The letter further noted that if the claim was not 
well-grounded, the claimant would be advised of what evidence 
is necessary to make his or her claim well-grounded.  

On the other hand, once a well-grounded claim has been 
received, there was a responsibility to execute VA's duty to 
assist.  Citing a May 1997 Under Secretary for Health 
document, the letter held that nicotine dependence is a 
disease, and as such, each decision must then specifically 
address the remaining two elements, i.e. whether the veteran 
acquired a dependence on nicotine in service; and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran under General Counsel and regulatory 
definitions.

Exposure to Agent Orange during service

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that veterans who served on active duty in Vietnam during the 
Vietnam era are presumed to have been exposed to Agent Orange 
or similar herbicides.  These regulations also stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  The 
specified diseases are chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), multiple myeloma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, and 
respiratory cancers, including cancers of the lung, bronchus, 
trachea or larynx.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1998).  The Secretary of Veterans Affairs formally announced 
in the Federal Register, on January 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
conditions, or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  59 Fed. Reg. 341 (1994).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether the 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran did not meet the requirements of 38 
C.F.R. § 3.309 does not in and of itself preclude the 
appellant from establishing service connection as she may, in 
the alternative, establish service connection by way of proof 
of actual direct causation, showing that his exposure to 
Agent Orange during service caused his fatal esophageal 
cancer.  However, where the dispositive issue involves a 
question of medical causation (such as whether a condition 
claimed is the result of active service in the military), 
then competent medical or other probative evidence is 
necessary.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).


Finality

As noted above, the appellant has petitioned to reopen a 
previously denied claim of service connection for the cause 
of the veteran's death.  The appellant's claim was first 
denied in the RO's August 1991 decision.  The appellant was 
notified of that decision by letter dated in August 1991;  
she did not appeal that decision within the requisite time.  
Because the decision was not duly appealed, it is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998). 

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new 
and material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  If new and material evidence is presented or secured 
with respect to a claim that has been finally denied, the 
claim will be reopened and decided on the merits.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1997);  
Stanton v. Brown, 5 Vet. App. 563, 566 (1993).  Thus, if the 
Board determines that additionally submitted evidence is 
"new and material," it must reopen the claim and perform 
the second step in the two step analysis, evaluating the 
merits of the claim in view of all the evidence, both new and 
old.  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).


38 U.S.C.A. § 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998).  Cf. Hodge v, West, 155 F.3d 1356 (Fed. 
Cir.1998).

The United States Court of Veterans Appeals has held that VA 
is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.  Id. at 284.  

Analysis

As an initial matter, the Board observes that the RO denied 
the appellant's claim on a de novo basis and evidently did 
not consider the matter of the finality of the unappealed 
August 1991 decision and the newness and materiality of 
evidence subsequently submitted by her.

If the RO reopens a claim but denies it and the claimant then 
appeals the denial to the Board, the Board may adjudicate the 
issue of whether new and material evidence has not been 
received to reopen it.  See Barnett v. Brown, 8 Vet. App. 1, 
4 (1995) [held that pursuant to 38 U.S.C.A. §§ 5108 and 
7104(b), Board has a legal duty to consider the new and 
material issue regardless of the RO's actions].  Furthermore, 
an appellant is not prejudiced by the Board's actions if the 
Board's consideration of the new and material evidence 
question involves the same matter as the RO's merits 
determination.  Id.  

Accordingly, the Board will first consider the matter of 
whether new and material evidence has been submitted which is 
sufficient to reopen the previously denied claim.

In the present appeal, the last final disallowance of the 
appellant's claim was the unappealed August 1991 RO decision.  
The specified basis for the denial of service connection at 
the time was that the evidence of record did not show that 
the veteran's carcinoma of the esophagus occurred during 
service or was related to service or his service-connected 
disabilities.

Since the last prior denial of the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, the appellant and her representative have 
set forth several new theories of entitlement to service 
connection for the cause of the veteran's death.  Reliance 
upon a new etiological theory is insufficient to transform a 
claim which has been previously denied into a separate and 
distinct, or new, claim.  See Ashford v. Brown, 10 Vet. App. 
120 (1997).  The appellant is required to present new and 
material evidence in support of her claim.  

Tobacco Use/Nicotine Dependence and Alcohol Abuse

The appellant contends that the veteran's fatal esophageal 
cancer may have been related to his tobacco use and/or his 
chronic abuse of alcohol.  The Board notes that the veteran 
was not service connected for alcohol abuse or dependence or 
for any condition associated with tobacco use, to include 
nicotine dependence, prior to his death.  The veteran also 
was not service connected for esophageal cancer.

The evidence of record at the time of the August 1991 RO 
denial of the appellant's claim contained medical evidence 
showing numerous instances in which the veteran was treated 
for chronic alcohol abuse and for alcohol abuse or 
dependence.  The Board notes that the record contained an 
undated statement provided by the coordinator of a veterans' 
center which stated that the veteran's combat stress may have 
been a precipitating factor in his alcohol abuse.  There was 
also evidence in the record showing that the veteran reported 
smoking cigarettes.  

In support of her attempt to reopen her claim for service 
connection, the appellant supplied personal statements from 
herself and from her children, in which they recounted the 
veteran's excessive tobacco use (cigarette smoking) and his 
alcohol abuse.  The appellant stated that though the veteran 
smoked cigarettes and drank alcohol prior to service, when he 
returned from Vietnam, he smoked more often and consumed 
alcohol to get drunk frequently.  In an August 1995 statement 
submitted by the appellant, she stated that she did not know 
the extent of the veteran's cigarette smoking prior to his 
service, and that she could not provide any information 
regarding his tobacco use during service.  She also reported 
that though the veteran tried to quit smoking on several 
occasions, he was not able to.  She stated that he "chain 
smoked" when experiencing PTSD symptoms.  In a statement 
dated in March 1998, the appellant stated that the veteran 
smoked very little prior to service, that he smoked 
approximately one-half of a pack of cigarettes per day during 
service, and that following service he sometimes smoked up to 
three and one-half packs per day when experiencing PTSD 
symptoms.  

In August 1997, the RO informed the appellant in the body of 
a rating action that service connection for alcohol abuse 
could not be established on a direct basis.  In a March 1998 
supplemental statement of the case, the RO notified the 
appellant that service connection for the development of 
nicotine dependence in service was not shown to be warranted, 
and that there was no medical evidence of record showing that 
the veteran's esophageal cancer was related to his in-service 
tobacco use, and that reopening her claim was not warranted 
on that basis.  These matters were not separately adjudicated 
by the RO, but were rather addressed as contentions set forth 
by the appellant in support of her attempt to reopen her 
claim for service connection for the cause of the veteran's 
death.

Essentially, the VA Office of General Counsel has held that 
in order to establish a claim of entitlement to service 
connection for nicotine dependence or for a claim of 
entitlement to service connection as secondary to tobacco use 
during service, a claimant must show medical evidence of the 
incurrence of nicotine dependence during service and/or 
medical evidence showing that the claimed disability was 
causally related to the veteran's tobacco use during service, 
as distinguished from any tobacco use before or after 
service.  In the case at hand, the appellant has presented no 
new medical evidence which would serve to show either that 
the veteran developed nicotine dependence during service, or 
that his esophageal cancer was related to his tobacco use 
during service.  Therefore, she has not presented any new and 
material evidence to show that the cause of the veteran's 
death was related to tobacco use or nicotine dependence in 
service.

The Board also notes that the Court has recently held that 
service connection, but not compensation, may be granted for 
abuse of alcohol that is secondary to a service-connected 
disability.  Barela, 11 Vet. App. 280.  Again, this matter 
has not been separately adjudicated by the RO, and is not 
before the Board on appeal as a distinct issue.  
Nevertheless, the RO addressed the question of whether the 
appellant had presented new and material evidence with 
respect to the contention that the veteran's esophageal 
cancer was related to service via a link to alcohol abuse, 
which is demonstrated in the record.

Although the appellant has presented lay evidence regarding 
the veteran's abuse of alcohol, and has contended that he 
either began abusing alcohol during service, or abused 
alcohol as a result of his service-connected PTSD, she has 
not presented any new medical evidence as to the contention.  
There has been no new medical evidence submitted in support 
of a possible link between the veteran's PTSD and his alcohol 
abuse.  Though VA medical records submitted since the last 
final denial of the claim clearly show that the veteran 
abused alcohol and had PTSD, there has been no newly 
submitted evidence which shows that a qualified medical 
expert has linked the veteran's alcohol abuse to service or 
his service-connected PTSD.
There is also no competent medical evidence of record which 
relates the veteran's tobacco usage to his PTSD.

In a VA Form 1-646, statement of accredited representative in 
appealed case, dated in June 1995, the appellant's 
representative presented medical treatise evidence which 
included several articles which suggested a causal link 
existed between alcohol abuse and/or smoking and the 
development of esophageal cancer.  The representative did 
not, however provide or identify any medical evidence 
pertinent to the veteran in support of these theories.

The Board notes that in Wallin v. West, 11 Vet. App. 509 
(1998), the Court found that medical treatise evidence could 
suffice to well-ground a claim where the other necessary 
elements of a well-grounded case were also present.  Although 
the relationship between determinations of well groundedness 
and new and material evidence have been "effectively 
decoupled" by Hodge v. West, 155 F. 3d 1356 (Fed Cir. 1988), 
see Elkins v. West, U.S. Vet. App. No. 97-1534 (February 17, 
1999), the Board will consider the application of Wallin to 
be appropriate here.

The Board finds that the treatise evidence presented on 
behalf of the appellant could, in an appropriate situation, 
serve as new and material evidence to reopen the claim for 
service connection for the cause of the veteran's death.  
However,
The treatise evidence only supports the conclusion that 
tobacco use and cigarette smoking can cause esophageal 
cancer, not that veteran's tobacco use and cigarette caused 
his fatal esophageal cancer. The Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

 More importantly, in the case at hand, the appellant needs 
to present more than mere treatise evidence to show that 
there may be a relationship between alcohol abuse or tobacco 
use and the veteran's esophageal cancer, because the record 
does not show that the appellant has presented other evidence 
which is necessary to reopen her claim.  Significantly, the 
appellant must show that there was a link between the 
veteran's esophageal cancer and service or a service-
connected disability.  In this case, the appellant has failed 
to present medical evidence showing a relationship between 
service or a service-connected disability (PTSD) and alcohol 
or tobacco use.  Thus, the alleged link to the veteran's 
esophageal cancer has not been established.  

In short, in the absence of medical evidence which tends to 
establish a link between the veteran's service-connected PTSD 
and his tobacco and alcohol use, new evidence which merely 
purports to provide a connection between the veteran's 
chronic alcohol abuse or his tobacco use and esophageal 
cancer is not adequate to reopen the claim.  As discussed 
above, competent medical evidence is required to warrant a 
reopening of this claim on that basis.

The statements of the appellant and her children provide the 
sole new evidence submitted in support for her claim that the 
veteran's fatal esophageal cancer was related to service.  As 
lay people, these individuals lack the capability to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation, or in this case, of aggravation of a preexisting 
disease, cannot suffice to reopen a claim under 38 U.S.C. 
5108."  While the contention that the veteran's esophageal 
cancer was related to his alcohol consumption and or his 
tobacco use is new, it is not material since there is no 
competent medical evidence linking either condition or 
activity to service.

By failing to provide medical evidence of a link between the 
veteran's fatal esophageal cancer back through his alcohol 
abuse or tobacco use to PTSD and ultimately to service, the 
appellant has failed to present new and material evidence to 
reopen her claim.  She has not presented  competent medical 
evidence of a connection between the veteran's esophageal 
cancer and his service.  Though she contends that the 
veteran's alcohol abuse and his use of tobacco were either 
increased during service or related to his PTSD condition, 
service connection has not been established for either 
claimed condition, and there is insufficient new and material 
evidence of record to support such a conclusion.  

Service connection for the cause of a veteran's death may be 
established by showing either direct connection to service, 
or by a direct connection to a service-connected condition 
pursuant to 38 C.F.R. § 3.312.  In the case at hand, the 
appellant has presented no new evidence showing that the 
cause of the veteran's death was related to either service or 
a service-connected condition.

Exposure to Agent Orange during service

The appellant and her representative have also contended that 
the veteran's fatal esophageal cancer was related to his 
exposure to Agent Orange during service.  If a veteran who 
served in Vietnam during the Vietnam Era develops a disease 
listed as associated with Agent Orange exposure, exposure to 
Agent Orange will be presumed.  38 C.F.R. § 3.307(6)(iii) 
(1998).  The evidence indicates that the veteran was in 
Vietnam during the relevant time period and is thus presumed 
to have been exposed to herbicide agents such as agent 
Orange..  

The Board notes that cancer of the esophagus is not one of 
the disabilities presumed to be related to exposure to Agent 
Orange pursuant to 38 C.F.R. §§ 3.307 and 3.309.  
Accordingly, service connection for esophageal cancer cannot 
be granted on a presumptive basis.  Nevertheless, the Board 
has also considered whether there is any newly submitted 
medical evidence of record showing that the veteran's 
esophageal cancer was causally related to his exposure to 
Agent Orange.  There is no such evidence of record, and the 
appellant has not submitted any relevant evidence on this 
matter.  See Combee, 7 Vet. App. 193 (1994).  

The appellant's representative has contended that there may 
be a connection between the veteran's exposure to Agent 
Orange and his esophageal cancer.  However, the 
representative has not been shown to be a medical expert 
whose opinion may be relied upon for the purpose of 
establishing such a relationship between esophageal cancer 
and exposure to Agent Orange, and there has been no 
allegation by either the appellant or her representative that 
such credible medical evidence exists.  See Moray, 5 Vet. 
App. 211 and Routen, 10 Vet. App. at 186.

The facts of the case at hand are similar to those in Routen.  
There, the veteran attempted to reopen a previously denied 
claim for service connection by submitting his own statements 
claiming a connection between the disability and service, and 
medical evidence which did not provide evidence of a link 
between the veteran's claimed disability and service.  The 
Court found that the veteran had failed to present new and 
material evidence because "a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the condition causing or aggravating the symptoms."   

The appellant's representative has also stated that there may 
be a causal relationship between the previously mentioned 
lipoma and/or the cyst removed of from the veteran's chest, 
his esophageal cancer and his exposure to Agent Orange during 
service.  There is no medical evidence of record connecting 
any of these three conditions with each other, and no medical 
evidence showing that any of them are related to his exposure 
to Agent Orange, or any other incident or occurrence during 
service.  

Again, the appellant's representative has attempted to 
utilize the treatise evidence presented in June 1995 to 
support a finding that the veteran's lipoma was related to 
his period of service, and to his esophageal cancer.  One of 
the treatises cited by the representative noted a possible 
connection between "head tumors" and development of 
esophageal cancer.  The representative attempted to draw the 
connection between the veteran's exposure to Agent Orange 
during service and the lipoma ("head tumor") and esophageal 
cancer.  However, as discussed above, there is no medical 
evidence of record showing that the veteran's lipoma was 
related to his exposure to Agent Orange or any other event or 
incurrence during service.  The representative's mere 
contention that there may be a relationship between the 
lipoma and service, and the lipoma and the veteran's 
esophageal cancer is not competent medical evidence of a 
relationship between the conditions.  See Espiritu, 2 Vet. 
App. 492.  Such lay speculation cannot form the basis for new 
and material evidence.  Moray, 5 Vet. App. 211 and Routen, 
10 Vet. App. at 186. 

The Board notes that the appellant's representative has 
argued that the VA should obtain records from the AFIP in 
order to show that the biopsy of a lipoma which was removed 
in February 1984, actually revealed a (benign) lipoma and not 
some other type of tumor.  The Board notes that there is of 
record, a copy of a pathology report dated in February 1984, 
which identified the soft tissue removed as being consistent 
with a lipoma, which definitionally is a benign tumor.   
There is no other medical evidence of record refuting this 
finding, and the appellant has neither presented any medical 
evidence showing why this diagnosis is not accurate, nor 
identified any absent medical evidence which might refute 
this finding.

The Board notes that the RO originally requested further 
medical evidence pertaining to the veteran from the AFIP, and 
that no response was received.  The Board also notes that the 
RO has indicated that prior requests to the AFIP for 
information regarding particular veterans have resulted in 
replies showing that such evidence is not maintained long 
after the pathology report is forwarded to the institution of 
origination (i.e., a VAMC).  The Board finds no basis on 
which to request further evidence pertaining to the veteran 
from the AFIP.

The Board also notes that not all of the veteran's VA 
treatment records have been associated with the claims file.  
However, there is no evidence of record to suggest that these 
additional records contain evidence relevant to the 
appellant's claim, or evidence pertinent to her attempt to 
reopen it.  Nor has the appellant alleged that there is 
evidence in these records which would be sufficient to reopen 
her claim.   Cf. Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) [ if material which is in the constructive possession 
of VA "could be determinative of the claim and was not 
considered by the Board, a remand for readjudication would be 
in order."]

The Board also notes that the veteran was in receipt of 
Social Security Administration (SSA) disability benefits.  
Though the complete record relied upon by the SSA is not of 
record, the VA treatment records cited in the SSA decision 
are of record, and there is no evidence showing that other 
evidence relied upon by the SSA in its March 1983 decision 
would be relevant to the issue at hand.  Therefore, the Board 
will not delay its decision on the appellant's claim in order 
to obtain such records.  Cf. Brock v. Brown, 10 Vet. App. 
155, 161-2 (1997). 

The appellant has not presented any competent medical 
evidence whatsoever in support of her contention that the 
veteran's esophageal cancer was related to his exposure to 
Agent Orange during service, or to any other incident or 
incurrence during service.  Neither the appellant nor her 
representative have identified the existence of any medical 
evidence pertinent to this issue which is not yet of record.  

In light of the evidence of record and the appellant's 
failure to present or allege the existence of any credible 
evidence showing a relationship between the veteran's fatal 
esophageal cancer and service, the Board finds that she has 
not presented new and material evidence with respect to all 
bases for the last prior denial of her claim, as required to 
reopen her claim for service connection for service 
connection for the cause of the veteran's death.  The VA 
medical records, the various lay contentions and statements, 
and the treatise evidence presented by the appellant and her 
representative are not in and of themselves or in connection 
with the evidence previously assembled so significant that 
they must be considered in order to fairly decide the merits 
of the appellant's claim.  See 38 C.F.R. § 3.156;  Cf. Hodge, 
155 F.3d 1356.


Additional Matters

The Board is aware that VA, in certain circumstances, may be 
obligated to advise a claimant of evidence that is needed to 
complete an application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which the Secretary of VA has advised the appellant of the 
evidence necessary to be submitted in connection with her 
claim.  See 38 U.S.C.A. § 5103(a), Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In Graves v. Brown, 8 Vet. App. 522 (1996), 
the Court extended the Robinette analysis to situations, such 
as in this case, where new and material evidence is needed to 
complete an application for VA benefits.  The Court in Graves 
held that:

...when a veteran has made an application to reopen a claim and 
the Secretary is on notice of evidence which may prove to be 
new and material, but has not been submitted with the 
application, the Secretary has a duty under [38 U.S.C.A.] § 
5103 to inform the veteran of the evidence that is 
"necessary to complete the application."

Graves, 8 Vet. App at 525.

In the case at hand, the appellant has not made the Board 
aware of any evidence which could possibly be new and 
material for the purpose of reopening her claim.  By this 
decision, the Board informs the appellant that, in order to 
reopen her claim for service connection for the cause of the 
veteran's death, she will need to submit a competent medical 
opinion that clearly and specifically relates the veteran's 
esophageal cancer to service or to a service-connected 
condition.  If the appellant wishes to pursue a claim based 
on a theory that the veteran's esophageal cancer was caused 
by some condition which was secondarily related to a service-
connected condition, she must establish, with medical 
evidence, the existence of a causal relationship between the 
service-connected condition and the condition for which 
secondary service connection is sought (the condition which 
she claims esophageal cancer was related to).  Since there is 
no probative evidence to this effect presently on file, there 
is no basis to reopen the claim, and favorable disposition in 
this appeal is not warranted.

The Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384 (1993) to this case.  In Bernard, the 
United States Court of Veterans Appeals held that before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  In this instance, the RO did 
not address the issue of new and material evidence.  The 
Board believes that the veteran has not been prejudiced by 
the RO's deciding her claim on a broader basis than that 
applied by the Board.  The Board further concludes that she 
has not been prejudiced by its own decision in this case.  
See Barnett, supra.



ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death not having been submitted, the benefit sought 
on appeal remains denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs






 

